DETAILED ACTION
                                                               Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. 
Oath/Declaration
2.	Oath and declaration are missing (ADS filed on 5/29/2020 has been excepted).

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/29/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-19 and 21 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 ,9 and 18, which include,
a non-transitory computer-readable medium for assessing at least one of an ocular, ophthalmic, neurological, physiological, psychological or behavioral condition comprising instructions stored on the computer-readable medium that when executed on a processor cause the processor to: instruct a light-emitting device to display a series of individual visual stimuli to a subject and  at least one stimulus in the series of individual visual stimuli is placed opportunistically and  acquire data from at least one sensor that tracks eye movement of the subject in response to each of the individual visual stimuli; analyze the data indicative of the tracked eye movement; and assess the presence, absence, type and/or extent of the ocular, ophthalmic, neurological, physiological, psychological and/or behavioral condition.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest references Morre-Ede et al (2018/0043130 A1) discloses a system and methods for controlling environmental illumination and McEldowney (10,712,576 B1) discloses a pupil steering head mounted display and a non-transitory computer readable medium  and processor 1510 (figure 15) and light emitting device AND Carl Zeiss Meditec , Inc (WO 2017/125422 A1) discloses system and method for testing a condition of the nervous system using virtual reality technology and  further discloses a processor (802) and memory (804)  and  Stack (2013/0308099 A1) discloses eye tracking headset system for neuropsychological testing including the detection of brain damage .All the reference fail to teach or combination instructions stored on the computer readable medium that when executed on a processor cause the processor to :instruct a  light emitting device coupled to the computing device and at least one stimulus in the series of individual visual stimuli with a sensor configured to acquire eye movement data and analyzing data indicative of the tracked eye movement and assessing the presence , absence, type and or extent of the ocular , ophthalmic , neurological, physiological and behavioral condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/25/2022